Citation Nr: 0529488	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Service connection for the cause of the veteran's death.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD), to 
include entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability, for accrued benefits purposes.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

4.  Entitlement to Dependents' Educational Assistance under 
the provisions of        38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  The veteran died in April 2000.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In its decision, the RO, denied 
entitlement to service connection for the cause of the 
veteran's death, DIC under the provisions of 38 U.S.C.A. 
§ 1318, and Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.

This matter also comes before the Board from a March 2003 
rating decision, which granted service connection for PTSD 
for accrued benefits purposes and assigned an initial 30 
percent rating effective January 1998.  The appellant is 
appealing the assignment of the 30 percent rating following 
the award of service connection.  




FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran died in April 2000; his death certificate 
indicated that the immediate cause of death was Heroin, 
Chlordiazepoxide, and Trazadone toxicity.  There were no 
underlying causes or other significant conditions 
contributing to the veteran's death.

3.  At the time of the veteran's death service connection was 
not in effect for any disorder.  Service connection for PTSD 
was awarded for accrued benefits purposes in a March 2003 
rating decision.

4.  A disability of service origin did not produce or hasten 
the veteran's death.

5.  PTSD was not productive of: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); and impaired abstract 
thinking.  

6.  The veteran's PTSD was not shown to render him unable to 
secure or follow a substantially gainful occupation prior to 
his death.

7.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

8. At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service- 
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.

9.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).

3.  The criteria for an initial disability rating in excess 
of 30 percent disabling for PTSD, to include entitlement to 
TDIU, for accrued benefits purposes have not been met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.340, 3.341, 3.1000, 4.1, 4.3, 4.15, 4.16, 4.17, 
4.18, 4.19, 4.20, 4.25, 4.130, Diagnostic Code 9411 (2004).  

4.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2004); See Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  Dependents' Educational Assistance under the provisions 
of 38 U.S.C.A. Chapter 35 is not warranted.  38 U.S.C.A. § 
3501 (West 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In the instant case, the DIC claims were initially 
adjudicated in April 2002.  The VCAA notice was not issued 
until April 2005, after the initial adjudication.  The claims 
were then readjudicated in the June 2005 supplemental 
statements of the case (SSOC).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Board notes that the increased rating claim arises out of 
the veteran's claim for entitlement to service connection for 
PTSD in 1998.  During the course of the appeal, the veteran 
died in April 2000.  The appellant continued the appeal for 
accrued benefits purposes.  Service connection was awarded in 
a March 2003 rating decision.  The appellant filed a notice 
of disagreement (NOD) with the initial 30 percent disability 
evaluation assigned.  First, because the VCAA was enacted 
after the initial adjudication of this claim by the RO (the 
"AOJ" in this case), it was impossible to provide notice of 
the VCAA before the initial adjudication in this case.  
Nevertheless, during the course of this appeal, the RO did 
provide the appellant with a letter, which meet the 
notification requirements of the VCAA, including a letter 
dated in January 2005, prior to readjudicating the claim in 
the June 2005 statement of the case (SOC).  Further, pursuant 
to VAOPGCPREC 8-2003 (December 22, 2003), 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a newly 
raised claim.  As noted above, the appellant took issue with 
the initial 30 percent rating for PTSD in her March 2004 NOD.  
According to VAOPGCPREC 8-2003, if in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue an SOC if the disagreement is not resolved.  The RO 
properly issued a June 2005 SOC, which contained the 
pertinent criteria for establishing an increased rating, the 
new issue.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  While notice provided to the 
appellant was not given prior to the first AOJ adjudication 
of the claims, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claims were readjudicated 
in June 2005 SSOC and June 2005 SOC provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices, and she has taken full 
advantage of these opportunities, submitting evidence and 
argument over the years in support of her claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.  

Viewed in context, the furnishing of the VCAA notices after 
the decisions that led to the appeals did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of her claims.  Id. at 121.  
The Board finds that the present adjudication of the appeal 
will not result in any prejudice to the appellant.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the appellant in the April 2005 
letter as to what kinds of evidence was needed to 
substantiate her DIC claims.  The appellant was notified that 
in order to support her claim for DIC, she must submit 
medical evidence showing that the veteran's service-connected 
posttraumatic stress disorder (PTSD) caused or contributed to 
the veteran's death.  She was further notified that she 
should submit evidence that PTSD caused or materially 
contributed to the development of chronic substance abuse 
behavior, which would have warranted service-connection 
during the veteran's lifetime under the provisions of 
38 C.F.R. § 3.310.  The RO also notified the appellant that 
DIC benefits were paid if the veteran was continuously rated 
totally disabled due to service-connected conditions for 10 
years or more immediately preceding the veteran's death or 
for five years if the total evaluation was continuously in 
effect from the date of discharge from military service.  
Finally, she was notified that Chapter 35 benefits were 
payable to the unmarried surviving spouse of a veteran who 
died as a result of a service-connected disability.  The 
April 2002 rating decision, the April 2003 SOC, and the June 
2005 SSOC, in conjunction with the April 2005 letter, 
sufficiently notified the appellant of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate those claims.  
With regard to the information and evidence that VA would 
seek to provide in the claim for a higher initial evaluation 
for PTSD, in the January 2005 letter, the appellant was 
notified that in order to establish entitlement to an 
increased evaluation for PTSD, for accrued benefits purposes, 
the evidence must show that the condition was worse than 
originally evaluated.  She was further notified that to 
establish entitlement to individual unemployability, for 
accrued purposes, the evidence must show that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 

While the appellant was not specifically informed of the 
"fourth element," i.e., to provide any evidence in her 
possession that pertains to the claim, the Board finds that 
she was fully notified of the need to give to VA any evidence 
pertaining to her claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

At this juncture the Board notes, the appellant's 
representative has argued that the RO failed to notify the 
appellant prior to the March 2003 rating decision, of the 
evidence necessary to substantiate a claim for a total rating 
in the two years prior to the veteran's death.  As noted 
above, the appellant's claim arises out of the veteran's 
service connection claim filed during his lifetime.  The 
veteran filed his claim to reopen service connection for PTSD 
in 1998 prior to the enactment of the VCAA.  Thus, compliance 
with duty to assist and notice provisions of the VCAA enacted 
under 38 U.S.C.A. § 5103A was impossible at that time.  
Further, prior to the rating decision of March 2003, the 
claim for accrued benefits was for service connection and not 
for a higher initial rating.  At this point in the appeal, 
the RO did not have an obligation under 38 C.F.R. § 3.103(a) 
to "develop facts pertinent to the claim," as a claim for 
TDIU was not yet in issue.  

Moreover, as previously noted, pursuant to VAOPGCPREC 8-2003, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  Once the appellant raised the claim for 
a higher initial rating, to include a claim for TDIU in her 
March 2004 NOD, a January 2005 VCAA letter was issued, which 
set forth the criteria for establishing a higher rating and 
TDIU, the new issues.  Thereafter, the RO issued a June 2005 
SOC, which contained the pertinent criteria for establishing 
an increased rating and TDIU under the provisions of 
38 C.F.R. § 4.16.   

The appellant's representative has also argued that VA's 
failure to obtain a medical opinion regarding whether the 
veteran was capable of gainful employment from January 1998 
to April 2000 because of the service-connected PTSD was 
"fatal."  The Board finds this argument to be without 
merit.  The appellant's increased rating claim is for accrued 
benefits purposes only.  Entitlement to DIC is based on the 
evidence in the file at the date of death.  38 C.F.R. 
§ 3.1000(a).  Thus, the RO was under no obligation to seek a 
medical advisory opinion on the veteran's unemployability 
after his death.

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, the veteran's death 
certificate, and autopsy reports have been obtained in 
support of the claims on appeal.  The appellant declined to 
present testimony in support of her claims either before the 
Board or the RO.  See Substantive Appeals dated in May 2003 
and July 2005.   

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

A.  Cause of Death

The appellant claims that she is entitled to service 
connection for the cause of the veteran's death.  
Specifically, she contends that the service-connected 
posttraumatic PTSD caused or contributed to the veteran's 
death.  She further contends that PTSD caused or materially 
contributed to the development of chronic substance abuse 
behavior, which would have warranted service-connection 
during the veteran's lifetime under the provisions of 
38 C.F.R. § 3.310.

The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  Service connection may be 
established for the cause of a veteran's death when a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a). 

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. 
§ 3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but, rather, a 
causal connection must be shown.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Issues involved in a survivor's claim for DIC based on the 
cause of the veteran's death under section 1310 of the 
statute is decided without regard to any prior disposition of 
those issues during the veteran's lifetime.  See 38 C.F.R. § 
20.1106. Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury; where a service-
connected disability aggravates a nonservice-connected 
condition, service connection may be granted for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that the veteran's death was related 
to his PTSD.  However, she has not submitted evidence in 
support of her claim.  The death certificate shows that the 
veteran died from Heroin, Chlordiazepoxide, and Trazadone 
toxicity in April 2000.  There were no underlying causes or 
other significant conditions determined to have contributed 
to the veteran's death.  An autopsy was performed.  The 
manner of death was considered accidental as a result of an 
overdose of an injection/ingestion of heroin, 
chloriapepoxide, and trazadone.  

At the time of his death, service connection was not in 
effect for any disorders.  Service connection for PTSD was 
awarded for accrued benefits purposes in a March 2003 rating 
decision.
Service medical records were negative for a psychiatric 
condition, to include PTSD, or a chronic substance abuse 
problem.  Reports of VA hospitalization and VA outpatient 
treatment records dated between 1995 and 2000 indicate the 
veteran carried diagnoses of PTSD, major depression, heroin 
dependence, and alcohol dependence.  These records also 
indicate that the veteran was hospitalized on a number of 
occasions for detoxification for heroin and alcohol 
dependence.  There is no indication that PTSD was either the 
principal or a contributory cause of the veteran's death.  38 
C.F.R. § 3.312(a).  Moreover, there is no evidence of record 
that chronic substance abuse was proximately due to or the 
result PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc). 

As noted above, the cause of the veteran's death was an 
accidental overdose of heroin, chloriapepoxide, and 
trazadone.  Direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or the result of his abuse 
of alcohol or drugs.  38 C.F.R. § 3.301(a).  The progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  
Where drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in disability 
or death, such disability or death will be considered the 
result of the person's willful misconduct.  Id.  There is no 
indication that the use of drugs was for therapeutic purposes 
or that the use of drugs and addiction thereto, was result of 
PTSD.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  Apart from 
the appellant's opinion, there is no evidence of record, that 
the service-connected PTSD was either the principal or a 
contributory cause of the veteran's death.  38 C.F.R. § 
3.312(a).  As a layperson, the appellant's statements do not 
constitute competent medical evidence of a medical diagnosis 
or for the purpose of relating a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that matters involving special experience 
or special knowledge require the opinions of witnesses 
skilled in that particular science, art, or trade).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See Gilbert, 1 Vet. 
App. at 54.

B.  Higher Initial Rating for PTSD & TDIU for Accrued 
Benefits Purposes

The appellant contends that she is entitled to accrued 
benefits.  Specifically, she asserts that an initial 
disability rating in excess of 30 percent for PTSD is 
warranted.  She further contends that the veteran's PTSD 
rendered him unemployable; and thus, there is an unpaid 
amount that was due to the veteran prior to his death.

In January 1998, the veteran filed a request for service 
connection for PTSD on the basis of new and material 
evidence.  The claim was originally denied in a February 1998 
rating decision.  The veteran filed an NOD in November 1998.   
The veteran died on April [redacted], 2000, while his claim was still 
pending.  The appellant filed her claim for DIC benefits on 
April 12, 2001.  

After a thorough review of all the available evidence of 
record, to include: the veteran's death certificate; 
statements from the appellant; the autopsy report; and VA 
outpatient and hospitalization reports, the Board concludes 
that entitlement to accrued benefits is not warranted.  In 
this regard, accrued benefits are defined as "periodic 
monetary benefits to which a payee was entitled at his death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due and unpaid 
for a period not to exceed two years."  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. 3.1000(a).  Accrued benefits may be paid 
upon the death of a veteran to his or her spouse. 38 C.F.R. 
§ 3.1000(a)(1)(i).  However, an application for accrued 
benefits must be filed within 1 year after the date of death. 
In the instant case, while the appellant filed her 
application within one year from the veteran's death, neither 
an initial rating in excess of 30 percent rating or 
entitlement to TDIU is warranted.  Thus, there were no 
additional unpaid benefits to which the veteran was entitled 
to at the time of his death.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . .."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The service-connected PTSD has been rated as 30 percent 
disabling under diagnostic code 9411.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events). See 38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's PTSD symptomatology more closely 
approximates the criteria for the currently assigned 30 
percent rating from the original grant of service connection.  

In this regard, the veteran's service medical records are 
devoid of any relevant treatment, complaints, or diagnoses of 
PTSD.  The veteran was hospitalized in March 1995 for alcohol 
abuse.  There was no reference to PTSD in these treatment 
notes. 
An April 1995 VA hospitalization for heroin dependence 
detoxification indicates the veteran carried co-morbid 
diagnoses of major depression and PTSD.  The veteran was 
goal-directed, coherent, and without suicidal or homicidal 
ideation.  The veteran denied auditory hallucinations and 
delusions.  His memory was good and his judgment and insight 
were fair.  He was assigned a Global Assessment of 
Functioning Scale Score (GAF) of 50, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition of the American Psychiatric Association (DSM-IV), was 
indicative of serious symptoms.  

The veteran was hospitalized from April 1995 to May 1995 for 
heroin and alcohol detoxification.  He was goal-directed, 
coherent, and without suicidal or homicidal ideation.  The 
veteran denied hallucinations.  His memory was good.  His 
insight was good and his judgment was fair.  He was diagnosed 
with alcohol dependence, heroin dependence, and PTSD.  He was 
assigned a combined GAF score of 50, which was indicative of 
serious symptoms.  Separate scores for each diagnosis were 
not provided.

The veteran was hospitalized again in June 1995 for major 
depression, alcohol dependence, and heroin dependence.  PTSD 
was ruled out.  The veteran was further hospitalized for 
heroin detoxification in January 1996.  The veteran did not 
have suicidal or homicidal ideation.  There was no looseness 
of association.  The veteran was diagnosed with both heroin 
dependence and PTSD.  He was assigned a current GAF of 45 
indicative of serious symptoms and a highest in the past year 
of 55 indicative of moderate symptoms.  Again separate GAF 
scores for each diagnosis were not provided.  

An April 1996 VA medical opinion noted the veteran suffered 
from PTSD, with nightmares, flashbacks, and intrusive 
thoughts.  There was also an indication that the veteran had 
difficulty sleeping, irritability, difficulty controlling his 
emotions, and survivor guilt.  While the staff physician 
noted the veteran had a chemical dependency problem, 
presently under control, the veteran was hospitalized from 
April 1, 1996, to April 22, 1996, for detoxification from 
heroin dependency.  In the April 1996 letter, the examiner 
indicated that he did "not think" the veteran was able to 
maintain gainful employment. However, there was no evidence 
to show the veteran was unemployable due to PTSD, as opposed 
to the ongoing chronic substance abuse problems.

VA outpatient treatment records dated between 1998 and 2000 
reveal the veteran battled chronic polysubstance abuse.  He 
relapsed from detoxification on numerous occasions.  Entries 
dated in June 1999 note co-morbid diagnoses of PTSD and 
opiate dependence.  While the veteran was assigned a combined 
current GAF of 28 indicating behavior was considerably 
influenced by delusions or hallucinations and the highest in 
the past year of 31 indicating there was some impairment in 
reality testing or communications, separate scores for the 
PTSD were not provided.  It would appear that the scores were 
based on the veteran's opiate dependence, as the examiner 
indicated the veteran was using drugs.

VA outpatient treatment records dated in January 2000 show 
the veteran wanted to stop heroin use.  His affect was 
unremarkable.  The veteran denied suicidal or homicidal 
ideation.  His insight and judgment were fair.  Speech was 
coherent and spontaneous.  The veteran's memory was intact.  
An entry dated in February 2000 showed the veteran's affect 
was appropriate.  There was no thought disturbance, looseness 
of association or suicidal ideation.  The veteran was again 
diagnosed with PTSD and heroin dependence.  The veteran was 
assigned a combined current GAF of 30 indicating behavior was 
considerably influenced by delusions or hallucinations and 
the highest in the past year of 35 indicating there was some 
impairment in reality testing or communications.  Separate 
scores for the PTSD were not provided.  

While an initial 30 percent disabling evaluation is 
warranted, the objective clinical evidence of record does not 
show that the veteran meets the criteria contemplated for the 
next higher 50 percent evaluation.  There was no evidence of: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); and 
impaired abstract thinking.  The veteran's disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social are reflected in the 
current 30 percent evaluation.  

As noted above, the veteran was assigned GAF scores 
indicating his behavior was considerably influenced by 
delusions or hallucinations and that there was some 
impairment in reality testing or communications.  However, 
separate scores were not provided for the PTSD symptomatology 
alone.  The GAFs delineated above represent combined scores 
with heroin, alcohol, or opiate dependence.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

The Board has also considered an extraschedular rating.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's PTSD alone did not require 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  The evidence of record indicates 
that while a staff physician indicated that he did "not 
think" the veteran was able to maintain employment, the fact 
remains that the veteran had chronic polysubstance abuse, 
which necessitated frequent hospitalizations for 
detoxification.  There was no indication that the veteran's 
PTSD alone markedly interfered with employment.  The assigned 
30 percent rating adequately compensates for the nature and 
extent of severity of the veteran's PTSD prior to his death.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.

The appellant contends that the evidence of record reasonably 
raised a claim for TDIU.  The RO addressed the claim in the 
June 2005 SOC.  The veteran did not file an application for 
TDIU during his lifetime.   There is no indication when the 
veteran last worked, when he became too disabled to work, and 
what disability(ies) prevented him from working.   

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.   Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. See 38 C.F.R. 
§ 3.341. Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating. See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, service connection was awarded for PTSD for 
accrued benefits purposes.  A 30 percent disabling was 
assigned effective January 1998.  Service connection was not 
established for any other disability during the veteran's 
lifetime.  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a). Id.

The issue is then whether the veteran's PTSD precluded him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In the instant case, as noted above, the veteran suffered 
from chronic polysubstance abuse during his lifetime, which 
necessitated frequent hospitalizations for detoxification.  
While an April 1996 letter noted that the staff physician did 
"not think" the veteran was able to maintain gainful 
employment, there is no indication that the veteran was 
rendered unemployable solely due to PTSD as opposed to his 
drug abuse problems.  Moreover, there is no evidence of 
record dated between January 1998 and the veteran's death in 
April 2000, which indicated that the veteran's PTSD alone 
rendered him unemployable.  Aside from the appellant's own 
contentions, there is no medical evidence to support her 
assertions of unemployability due solely to the veteran's 
PTSD.  

Accordingly, the appellant's claim for entitlement to TDIU 
for accrued benefits purposes is also denied.  As the 
preponderance of the evidence is against the claims for a 
higher initial rating for PTSD and TDIU for accrued benefits 
purposes, the benefit of the doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  DIC under 38 U.S.C.A. § 1318

The appellant also seeks VA DIC benefits, which may be 
awarded to a surviving spouse upon the service-connected 
death of a veteran. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a) (2004).  

In pertinent part, however, 38 U.S.C.A. § 1318 also 
authorizes the payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service-connected, provided that the veteran was in receipt 
of or "entitled to receive" compensation at the rate of a 
100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 
38 C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.
 
Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 
38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation from VA for the period required by 
that statute, or would have established such a right if not 
for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, No. 03-1276 (U.S. Vet. App. August 5, 
2005), the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the change of 38 C.F.R. § 3.22, on January 21, 2000.  Prior 
to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  In this case, there was no claim 
pending for DIC on January 21, 2000.  Thus, hypothetical 
entitlement is not for application in this case.  Therefore, 
the only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) to show that such requirements would 
have been met, but for clear and unmistakable error in a 
previous decision.  Neither is present in this matter, and 
the appeal will therefore be denied.

As to the merits of the claim, the record indicates that the 
veteran was discharged from active service in August 1970.  
In April 2000, the veteran died from heroin, 
chlordiazepoxide, and trazadone toxicity.  In a March 2003 
rating decision, service connection was awarded for PTSD for 
accrued benefits purposes.  A 30 percent rating was assigned 
effective June 1998.  A request for an initial rating in 
excess of 30 percent disabling has been denied in the instant 
decision.

The requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met. The veteran was not: (1) in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death; or (2) would have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.  

First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life. 

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The 
appellant has not successfully pled clear and unmistakable 
error in any of the prior rating decisions, such that would 
have entitled the veteran to a total rating.    

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994). Accordingly, as 
the veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.

D.   Dependents' Educational Assistance under the provisions 
of 38 U.S.C.A. Chapter 35.

The appellant has also filed a claim of entitlement to 
dependents' educational assistance (DEA) under the provisions 
of 38 U.S.C.A. Chapter 35.  DEA allowance under Chapter 35, 
Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807. 

As noted previously, at the time of the veteran's death, 
service connection was not in effect for any disabilities.  
Service connection for PTSD was awarded for accrued benefits 
purposes in a March 2003 rating decision.  An initial 30 
percent rating was assigned effective January 1998.  In the 
instant decision, the Board has denied the claim for a higher 
initial rating.  Thus, the veteran had not been assigned a 
total and permanent disability rating for a single service-
connected disability.  The veteran died, after his discharge 
from service, from a drug overdose, which has been determined 
not to be due to a service-connected disease (as indicated 
above, service connection has not been established for the 
cause of the veteran's death). 
Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
DEA, and her claim, therefore, must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal terminated because of the absence of legal merit 
or the lack of entitlement under the law).

Although the Board has carefully reviewed the record, it has 
been unable to identify bases upon which any of the claims 
may be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal must 
therefore be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to an initial rating in excess of 30 percent 
disabling for PTSD and to TDIU, for accrued benefit purposes, 
is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.
Entitlement to Dependents' Educational Assistance under the 
provisions of  
38 U.S.C.A. Chapter 35 is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


